978 F.2d 1255w
142 L.R.R.M. (BNA) 2384
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SO-LO FOODS, INC., t/a Bi-Lo;  So-Lo Foods, Inc., t/a ValuFood, Respondent.
No. 91-1892.
United States Court of Appeals,Fourth Circuit.
Argued:  June 1, 1992Decided:  October 30, 1992
NOTE: THE COURT HAS WITHDRAWN THIS OPINION